                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 KOLEAN ENGLAND,

           Plaintiff,
                                                                  Case No. 1:17-cv-185
 v.
                                                                  HON. JANET T. NEFF
 JAMES M. O’BRIANT,

           Defendant.
 ____________________________/


                                           ORDER

       This is a civil action. Plaintiff filed a Motion to Obtain a Writ of Assistance (ECF No.

119). The matter was referred to the Magistrate Judge, who issued a Report and Recommendation

on December 4, 2019, recommending that Plaintiff’s motion be denied.          The Report and

Recommendation was duly served on the parties.1 No objections have been filed. See 28 U.S.C.

§ 636(b)(1). Accordingly:

       IT IS HEREBY ORDERED that the Report and Recommendation (ECF No. 121) is

APPROVED and ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s Motion to Obtain a Writ of Assistance (ECF

No. 119) is DENIED for the reasons stated in the Report and Recommendation.



Dated: December 30, 2019                                    /s/ Janet T. Neff
                                                          JANET T. NEFF
                                                          United States District Judge

       1
         Service of the Report and Recommendation on Defendant was returned, marked “return
to sender,” “not deliverable as addressed” and “unable to forward” (ECF No. 122). Defendant has
failed to keep the Court apprised of his current address.
